Citation Nr: 1426748	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-36 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 35. 

(The issue of whether a timely substantive appeal has been filed for the issue of entitlement to service connection for cause of the Veteran's death based on a liberalizing regulation, or in the alternative, whether new and material evidence was received to reopen the claim of service connection for cause of the Veteran's death is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to June 1984.  The appellant is the Veteran's daughter who seeks educational benefits as an eligible person under 38 U.S.C.A. § 3501.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 administrative decision of the Education Office at the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Buffalo, New York.  

In February 2010, the appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

This matter was previously before the Board in February 2010 and April 2012, at which times the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As mentioned above, the issue of whether a timely substantive appeal has been filed for the issue of entitlement to service connection for cause of the Veteran's death based on a liberalizing regulation, or in the alternative, whether new and material evidence was received to reopen the claim of service connection for cause of the Veteran's death is the subject of a separate decision.  In that decision, it is explained that a remand is necessary for additional development.  

Because a grant of the underlying service-connection claim may render the appellant eligible to Chapter 35 benefits, the current matter is intertwined with the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, it follows that Board resolution of the education claim on appeal would be premature at this juncture.  

Accordingly, the case is REMANDED for the following action:

On completion of all necessary action for the remanded claim of whether a timely substantive appeal has been filed for the issue of entitlement to service connection for cause of the Veteran's death based on a liberalizing regulation, or in the alternative, whether new and material evidence was received to reopen the claim of service connection for cause of the Veteran's death, readjudicate the issue of entitlement to basic eligibility for educational assistance benefits under Chapter 35.  If any benefit sought on appeal remains denied, the appellant and her representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



